Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 29, 2022, wherein claim 1 is amended.  This application is a national stage application of PCT/US2019/017291, filed February 8, 2019, which claims benefit of provisional application 62/627810, filed February 8, 2018.
Claims 1-21 are pending in this application.
Claims 1-21 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1-21 under 35 USC 112(b) for containing extraneous text at the end of the claim, has been fully considered and found to be persuasive to remove the rejection as the extraneous text has been deleted.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1 and 17-21 under 35 USC 112(b) for defining the identities of R1, R2, and R2’ in an ambiguous manner, has been fully considered and found to be persuasive to remove the rejection as the definition of these groups has been amended to clearly be a requirement that one of the groups be a chemical moiety (i.e. not absent) other than H.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1, 17, and 19-20 under 35 USC 102(a)(1) for being anticipated by Chow et al., has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been amended to clearly not encompass the parent compound mebendazole.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claim 18 under 35 USC 103 for being obvious over Chow et al. in view of Ihde et al., has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been amended to clearly not encompass the parent compound mebendazole.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claim 21 under 35 USC 103 for being obvious over Chow et al. in view of Nygren et al., has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been amended to clearly not encompass the parent compound mebendazole.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1 and 19-21 for claiming the same invention as claims 1 and 2 of US patent 11110079, has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been amended to clearly not encompass the parent compound mebendazole.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1 and 17-21 for claiming the same invention as claims 60, 61, 68, 69, and 76 of US application 17/402131, has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been amended to clearly not encompass the parent compound mebendazole.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. (PCT international publication WO93/02059, reference of record in previous action)
Claim 1 is directed to a compound of formula (I).  Dependent claim 17 claims a pharmaceutical composition comprising this compound, while dependent claim 19 claims methods of treating diseases comprising administering this compound to a subject.
Banks et al. discloses benzimidazole anthelmintic agents suitable for transdermal and parenteral administration. (p. 1 first paragraph) These compounds have a structure (IA) which encompasses mebendazole derivatives of instant claim 1. (p. 1 structure IA, wherein R=H, R1 is alkanoyloxy-methylene, R2 is H) In a preferred embodiment, R2 is pivaloyloxymethyl, which is the same protecting group recited in claims 4 and 5. (p. 3 lines 20-24) Additionally, parent compounds for the disclosed prodrug modification include mebendazole. (p. 14 first compound)
While Banks et al. does not specifically disclose a mebendazole compound (i.e. R=H) having the disclosed prodrug modification, it would have been obvious to one of ordinary skill in the art at the invention to apply this modification (for example pivaloyloxymethyl) to mebendazole.  One of ordinary skill in the art would have seen the disclosure of mebendazole as one of the potential parent compounds to be a suggestion to modify mebendazole with any of the prodrug modifications disclosed by Banks et al.
Banks et al. further discloses that these compounds can be used to treat parasitic diseases in human and non-human subjects, falling within the scope of claim 19, (p. 4 second paragraph) and describes pharmaceutical compositions comprising these compounds and auxiliary ingredients, falling within the scope of claim 17. (p. 4 third paragraph) 
Therefore the invention taken as a whole is prima facie obvious.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. as applied to claims 1, 4, 5, 17, and 19 above, and further in view of Nygren et al. (Reference of record in previous action)
The disclosure of Banks et al. is discussed above.  Banks et al. does not disclose a method of treating the cancers such as colon cancer recited in claims  20 and 21.
Nygren et al. discloses a screen of a library of known compounds against colon cancer cell lines. (p. 2134 right column second paragraph) Mebendazole was among the drugs found to have activity and be promising therapeutic agents against this cancer. (p. 2139 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pharmaceutical compositions described by Banks et al. to treat a subject suffering from colon cancer.  One of ordinary skill in the art would have seen the disclosure of Nygren et al. as suggesting using mebendazole for this particular indication and would have considered such a therapeutic treatment to have a reasonable expectation of success in view of the general teaching of Banks et al. that the disclosed prodrugs are useful as therapeutic agents for parenteral administration. 
Therefore the invention taken as a whole is prima facie obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. in view of Nygren et al. as applied to claims 1, 4, 5, 17, and 19-21 above, and further in view of Lombardi et al. (Reference of record in previous action)
The disclosures of Banks et al. and Nygren et al. are discussed above.  Banks et al. in view of Nygren et al. does not disclose a composition further comprising a chemotherapeutic agent.
Lombardi et al. discloses that chemotherapeutic agents are conventionally used for adjuvant therapy of colon cancer. (p. S34 right column second paragraph – p. s37 right column third paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the mebendazole prodrugs described by Banks et al. in combination with a chemotherapeutic agent.  One of ordinary skill in the art would have found this combination to be obvious based on the fact that each of these components was known separately in the art to be useful for treating the same condition, namely colon cancer.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments and declaration submitted June 29, 2022, have been fully considered with respect to the above grounds of rejection and not found to be persuasive to remove the rejection.  With respect to the currently pending rejections for obvious over Banks et al., Applicant argues that the presently claimed compounds were developed specifically to improve oral bioavailability and aqueous solubility, as opposed to the compositions described by Banks et al. which are topically administered.  However, nothing about the claims specifically requires oral administration of the compounds or formulation with a nonaqueous excipient.  Furthermore the disclosure of Banks et al. is not specifically directed to topical administration.  For example, the third paragraph of p. 4 of Banks et al. describes the invention as including “introducing into said animal’s circulatory system an antihelmintically-effective amount of a compound (IA) or (IB) or salt thereof.” This is a definition of systemic, not topical, administration.  While Banks et al. further describes this as being achieved through percutaneous absorption of the compound, systemically administering a compound to the bloodstream through the skin is fundamentally different from topically administering it to a portion of the skin.
Applicant further argues that the declaration of Barbara Slusher under 37 CFR 1.132 demonstrates that the claimed compounds have unexpectedly increased aqueous solubility and oral bioavailability.  However, reviewing the declaration, the compounds shown to have unexpected properties were compounds 7, 9, and 12.  Based on table 1 on pp. 6-7 of the present specification these compounds are recited in present claims 15, 11, and 13, respectively.  None of these claims are the subject of the rejections being traversed.  By contrast, present claim 1 encompasses a wide variety of different prodrug moieties besides the ones specifically exemplified in the declaration, and dependent claims 4 and 5 do not encompass these species.  Therefore the supposed evidence of unexpected results is not commensurate in scope with the claimed invention and not persuasive to overcome the rejections.

Conclusion
Claims 1, 4, 5, and 17-21 are rejected.  Claims 2, 3, and 6-16 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/12/2022